Honorable Leo C. Buckley
Ccuntg Attorney
Zapata County
Zapata, Texas
Dear Sir:               Opinion No. O-4174 -.
                        Rk: Authorltg'fbr a common school
                             district bond tax to be levied
                             and collected on Intangible
                             assets and property of oil pipe
                             line companies andcommon car-
                             rier pipe line companies.
       We have received and considered your request for an
opinion from this department. We quote from your request:
       f'tM&ythe~~taxvoted bg.a Common SchoolDls-
    trlct f6r the retirement of school bondsbe assess-
    ed and collected against intangible property?'
       "Heretofore, Zapata County has had.'no"'school~.
    tax whatever, but In September of this year, Conimon
    School-Dlstrlct~No. One of Zapata County voted a
    $100,000.00 bond issue for school purposes; Andy-the
    Commissioners Court of Zapata County has ordered
    the assessment and collection of a tax of $0.30 per
    hundred dollar valuation for the retirement of'sald
    bonds and payment of interest thereon. Such tax
    has been assessed against the intangible property
    apportioned to this county, but a number of the 011
    companies have already protested against this assess-
    ment.
      "The tax collector of Zapata County has re-
   quested me to advise him as to whether or not this
   Common School District school bond tax should be
   assessed against such intangible propertg;but af-
   ter reviewing the statutes and authorities, I still
   find them somewhat confusing."
The question as presented Is very broad. However, from a con-
sideration of the.other facts set out in your inquiry we be-
lieve that the request was meant to be limited to the power
of the commissioners' court to levy and collect a school dls-
Honorable Leo C. Buckley, page 2        o-4174


trict bond tax upon the Intangible assets and property of those
oil companies covered in Article 7105, Revised Civil Statutes
of Texas, 1925, and this opinion Is written upon that premise.
       From the facts shotinIn your inquiry it Is presumed
that the election authorizing the issuance of the common school
district bonds was held pursuant to the authority of Artlcie
2784, Revised Civil Statutes, 1925. The pertinent provisions
of said statute provide:
      "The commissioners' court for the common
   school districts In its county, . . . shall have
   power to levy and cause to be collected the an-
   nual taxes and to issue the bonds herein author-
   ized subject to the following provisions:
      "(5) All property assessed for school pur-
   poses In a common school district shall be assess-
   ed at the rate of value of property as said pro-
   perty Is assessed for State and county purposes."
      Article 2787, Revised Civil Statutes, 1925, provides:
      "If the proposition to Issue said bonds of
   a common school district carries at an election
   held therefor, the commissioners' court assumes
   thereafter as practicable shall fssue said bonds
   on the face and credit of said common school dls-
   trlct. . . . . At the time of the Issuance of said
   bonds and each year thereafter so long as any of
   said bonds are outstanding, the ~saldcourt shall
   levy a bond tax within the limits herein specified
   to pay the Interest on said bonds and redeem the
   same at maturity. The rate of such tax shall be
   determined by the trustees of the district and
   county superintendent and certified by the county
   superintendent to the commissioners' court, and
   said court shall levy the tax~at said rate until
   a change Is recommended~by said school officers.
   Said tax shall be assessed and collected as provld-
   ed by law for the assessmentand collection of spe-
   cial local tax for the maintenance of public free
   schools."
       Article 7105, as amended, Revised Civil Statutes of 1925,
provides:
      "Each Incorporated e . . oil pipe line com-
   panies, and all common carrier pipe line companies
   of every character whatsoever, engaged In the trans-
Honorable Leo C. Buckley, page 3         O-4174


    portation of oil, . . . in addition to the ad valorem
    taxes on tangible properties which are or mag'be lm-
    posed upon them respectively, by law, shall pay an
    annual tax to the State; beginning with the 1st day
    of Sanuary of each year, on their Intangible assets
    and property, and local taxes thereon to the counties
    in which Its business is carried on; . . ."

       Article 7111, Revised Civil Statutes, 1925, provides
that the board shall make an apportionment of such taxes to the
respective counties In accordance with the'method therein pro-
vided for. Article 7113, Revised Civil Statutes, 1925, provides
that within a specified time the board shall certify the a-
mount of Intangibles which It finds to be taxable to the res-
pective county assessors In which such property ls located and
to which an amount of the tax Is prorated. The statute further
provides:
       "That assessments, valuation and apportlon-
    ment,of such Intangible assets so fixed, determln-
    ed, declared and certified by such board shall not
     be subject to review, modlflcatlon or change by
    the tax assessor of such county, nor by the board
    of equalization of such county; and the state and
    county taxes there6n shall be collected by the tax
    collector of such county and the county thereby In
    the same manner and uiider the same'.penaltiesas
    taxes upon other property. All state and county
    ad valorem taxes upon all intangible property in
    this State belong;ingto an Individual, company,
    corporation or association embraced by this chap-
    ter, shall be assessed under Its provisions and not
    otherwise; but ad valorem taxes upon all other pro-
    perty of any and all such Individuals, companies,
    corporations and associations shall be assessed as
    Is or as may be provided by law-"
       The case of State.v. Houston atidT. C. Railway Company,
(Clv. App.), 209 S.W. 820, held that a navigation district of
Harris County, whose boundaries were co-extensive with the
bound~arlesof said county, was unauthorized uudeb the law to
collect a tax on the value of'the rolling stock-.andintangible
property of the rallr~oadcompang'whlch values had been fixed
by the State Tax Board, apportionedby Itand~~eFtlfled to the
tax~assessor of that county for taxation purposes-; The case
discusses In detail the history of various legislat~oh that
had ~been-'introduced
                    in the~leglslature, but which had~failed
t6 pass and-become the law, which sought to make the property
of railroads and the property of other corporations specified
In Article 7105, supra, suuect to taxation by school districts
Honorable Leo C. Buckley, page 4          O-4174


and other subdlvlslons of the county. Your attention Is dl-
rected to that portion of the opinion which because of Its
length will not be copied heeeln. The case also cites with
approval a ruling of the Comptroller of Public Accounts of
Texas holding that an Independent sdhool district was not au-
thorized to tax Intangible assets and properties ofttorpor: ..
atlons coiningunder the particular provisions of the intangl-
ble tax law, which IS now Article 7105, supra. TRe oplnron
likewise cites with approval an oijlnlonwritten by Luther
Nichols, Assistant Attorney General, which holds: _
       "Replying to yourssecond~~questlon,I will say
    that the Intangible assets and the'rolling stbck of
    the railroad company are not subject to the local'
    school'dlstrlct taxes. They are'llable for county
    taxes proper, but not for taxes levied by subdlvl-
    slons of counties."
       The case of Bell County v. Hines, (Civ. App.)‘219~S.W;
556, writ of error refused; holds thata   road district has no
power tb tax the Intangible values of a railroad whose lines
run through It.       _~                 -.,     _.         --
       The case of State of,Texas v. Texas-and Pa~lflc“RaSl~ -
way'company, (Cob. Am.).; 62 S.W. (2d) 81, held that a-statute
authorizing a road.boud tax agalnst"pr'opei?ty.lrieach of-the
codritles,xespectlvely'"was' suffl~lent~~authorlty'~t6‘au?3i~rize-
a..coimtytolevy'S I'oadbond tax on the'bdlllng~'stobkiifidlti=~--
tauglbliFassetssof a'raSlroad~6oniijanyeverithoughtthe road dls-
tx372t'was00mij0ea’ of'twb~couiitles. We do not thlnk‘that 'the-.
ho1aing.m thatdase IS coutrary to themFiileslaid doim~Fn'the
other cases'referr'edto heeelu for the reason thata-bounty '-
niay'levy,assess'aid collecta takefor county pii*posesproper
which the court recognized in this particular case.
       In our opinion No. O-1777 this department held:
       "With respect to your sec,ondquestion, you- .-
    are advised that Artltile7105 of the-~'R.C.S.
                                                Di.o-
    vides for au annual tax.uporithe lntariglblepro-
    perties of corporations, such-.asoil pipe lilie
    conipanles,In favor of the State and of the county.
    The tax therein authorized In favor of the county
    means the county as such. There appears to be no
    authority for the lmposl~tlonof the tax upon such
    Intangibles in favor of districts or subdlvlslons
    of a county. In the present case the entire county
    Is embraced in the countywide equalization--dls-
    trlct, but, nevertheless, it is a districtand not
    a county within the meaning of this tax law.
Honorable Leo C. Buckley, page 5         O-4174


       The Supreme Court of Texas In the case of Trl-City.'
Fresh Water Supply District No. 2 v. Mann, 142 S.W. (26) 948,
held:
       "The power to tax belbngs &the   soverelgn-
    ty.. It can only be exercised by subordinate
    corp6rat.ebody when delegated to lt'elther by
    the constitution or the Legislature, and when so
    delegated, It lrmstbe exerdised for those pur-
    poses only which are dlstltictlyincluded In the
    tionstltutlonalor the legislative provisions.
        . Such power when so conferred 'is to be
    ~t&tly   construed and must be closely followed."'
       For all of the reasons'~'dlscussed
                                        in the foregolug au-
thorities, you are advised that It Is the opinion of~thlsde-
paxttientthat oil companies, and their Intangible assets-and
property, contemplated and coming wlthln~the p~ovlslons 'of
Ai.tlcle7105.,supra, are not subject to a oommon school dis-
trict bond tax on their Intangible assets and property.
                                                   ~,~.~ ~..
       We trust that In this manner we have fully answered
your Inquiry.
                             Yours very truly
                          ATTORNEYGENERALOF     TEXAS
                             By s/I-IaroSd
                                         Mi:Cracked
                                  Raeold-'McCracken
                                  Assistant
HM:db:wc

APPROVRD JAN 5,~1942
s/Grover Sellers
FIRST ASSISTANT
ATTORRRYGENRRAL
Approved Opinion Committee By s/BWB Chairman